DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 03/19/2021
Application is a CON of PCT/CN2019/128135 12/25/2019
Application claims a FP date of Dec 26, 2018
Claim 1 is independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 17-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by HU et al. (U.S. Patent Publication Number 2018/0329276 A1).

Regarding Claim 1, HU discloses a lens actuating (Fig 1, 2 – optical system 100) apparatus, configured to drive an optical component fastened to the lens actuating apparatus to move or rotate, wherein the lens actuating apparatus comprises: 
a housing (Fig 3 - First housing 3101) and a holder, wherein the holder (Fig 3 – optical element holder 308) is accommodated in the housing (Exploded view of Fig 3 discloses this; ¶0032; first housing 3101 and second housing 3103; the first housing 3101 includes a central groove 3105 that is configured to accommodate the optical element holder 308), wherein the optical component (Fig 2- optical lens 202 and reflecting unit 302) is fastened to the holder (¶033; reflecting unit 302 is fixedly connected to the optical element holder 308), and 
wherein the optical component is configured to change a propagation direction of light (As shown in Fig 2 and explained in ¶0029, the incident light IL is along a second direction (Z-axis) into the casing through the opening 52 and the reflecting light RL is along the first direction (Y-axis)); 
a plurality of elastic members (Fig 3- first elastic member 306 and second elastic member 314), wherein all of the plurality of elastic members are connected between the housing and the holder (In ¶0033 HU discloses that the reflecting unit 302 is fixedly connected to the optical element holder 308 and the first housing 3101 through the first elastic member 306), and are disposed at intervals around a light incident axis of the optical component (Fig 3 discloses that the second elastic member 314 is more than one and is disposed at intervals and explained in ¶0034), to support the holder in the housing (¶0034); and 
a translation motor and an axis-moving motor (Fig 3 – driving assembly DA1. DA2 and DA3), wherein both the translation motor and the axis-moving motor are located between the housing (Fig 3 - first housing 3101 and second housing 3103) and the holder (Fig 3 -optical element holder 308), and wherein the translation motor and the axis-moving motor each comprise a fastening part (Fig 3 – Fastening part are the coils CL11, CL12, CL13, CL2, CL31 and CL32) and a movable part (Fig 3 – the movable parts are the magnets MG11, MG12, MG13, MG2, MG31 and MG32) that moves relative to the fastening part (As they are electromagnetic motors, it is well known in the art that the movable part moves relative to the fixed part); and 
wherein: one of the fastening part and the movable part of the translation motor (Since the first driving assembly moves along the first axis direction – such as along the Y axis – this is interpreted as the translation motor) is fastened to the holder, and the other of the fastening part and the movable part of the translation motor is fastened to the housing (Fig 3 is the blown out figure and discloses that and shows the coils and magnets are between the housing and the holder 310), and the translation motor is configured to drive the holder to move in a translation direction relative to the housing (HU also discloses in ¶0035 that the first driving assembly DA1 drives the reflecting unit 302 along the first axis direction and is further clarified in ¶0037 that the first driving assembly DA1 can be driven to move relative  to the base 312 along the Y axis direction); and 
one of a driving part and the movable part of the axis-moving motor is fastened to the holder, and the other of the driving and the movable of the axis-moving motor is fastened to the housing, the axis-moving motor is configured to cooperate with the plurality of elastic members to drive the holder to rotate around a rotation axis relative to the housing, and the rotation axis is parallel to the translation direction or perpendicular to the translation direction (In ¶0038 - ¶0039 HU discloses that the second driving coil and the second driving assembly DA2 drives the optical element holder 308, the reflecting unit 302 to rotate around axis Ax relative to the supporting base; and the third driving assembly DA3 rotates around the third axis Ay.).

Regarding Claim 4, HU discloses wherein the optical component comprises a light incident surface and a light emergent surface that has an included angle with the light incident surface (Fig 2 discloses the Incident light IL and the reflected light RL surface and direction; This is also discloses in Figs 7A, 7B and 7C), wherein the light incident surface has a light incident axis perpendicular to the light incident surface, wherein the light emergent surface has a light emergent axis perpendicular to the light emergent surface (Fig 7A discloses that the incident surface 302 is perpendicular to IL and the reflected surface is also perpendicular to RL), wherein the elastic member is sheet-shaped (In ¶0031 HU discloses that the elastic member 306 may be spring sheet which includes a central portion, a side portion and a side portion), and wherein the light incident axis is parallel to a plane on which the elastic members are located (Fig 6 discloses that the light incident plane is parallel to the plane of the elastic member 306).  

Regarding Claim 5, HU discloses wherein the light incident axis is perpendicular to the light emergent axis (Fig 7A discloses that the light incident (IL) axis is perpendicular to Y axis; and reflected light RL is parallel to the Y axis; this clearly discloses that IL is perpendicular to RL), wherein the translation direction is parallel to the light emergent axis (In Fig 3 and in ¶0035 HU discloses that the first driving assembly DA drives the reflecting unit 302 along the first axis (Y-Axis) and is therefore parallel to RL), and wherein the rotation axis is perpendicular to both the light incident axis and the light emergent axis (In Figs 4 and 6 and in ¶0038 HU further discloses that the second driving assembly DA2 rotates around the second Axis (X-Axis) – which is perpendicular to both the Y and the Z axis).  

Regarding Claim 7, HU discloses wherein the light incident axis (Fig 7A discloses that the light incident (IL) axis) is perpendicular to the light emergent axis (Fig 7A discloses that the reflected light RL is perpendicular to each other) and wherein both the translation direction and a direction of the rotation axis are parallel to the light emergent axis (Since the driving assembly DA1 drives along Y Axis (parallel to RL) and in ¶0043 HU discloses that the optical system is rotated clockwise relative to the horizontal plane, HU discloses this limitation too).  

Regarding Claim 17, HU discloses wherein the optical component comprises a single reflection plane (Fig 7A discloses the single reflecting plane 302) and has a single optical axis (Fig 7A – lens 200), wherein the elastic member is sheet-shaped (In ¶0031 HU discloses that the elastic member 306 may be spring sheet which includes a central portion, a side portion and a side portion), and wherein the optical axis is perpendicular to a plane on which the elastic members are located (Fig 6 discloses that the optical axis (y-Axis) is perpendicular to the plane of elastic member 314).  

Regarding Claim 18 HU discloses wherein the translation direction is parallel to a direction of the optical axis (The driving assembly DA1 drives along Y Axis (parallel to RL)), and wherein the direction of the rotation axis is perpendicular to the translation direction (In ¶0038, HU discloses that the second driving assembly DA2 to rotate around a second axis Ax and in ¶0039 he discloses that the third driving assembly DA3 rotates about the third axis Ay – which as shown in Fig 6 is perpendicular to the Y-axis).  

Regarding Claim 19, HU discloses wherein both the first reflector (Fig 7A reflecting plane 302)  and the lens group are installed on a holder of the lens actuating apparatus (Fig 2 – lens 202), wherein after being reflected by the first reflector (Fig 7A – IL is incident on surface 302), light passes through the lens group (Fig 7A – reflected light RL passes through lens 200) and is transmitted to the photosensitive chip (Fig 7A RL reaches the light sensing element 400), and wherein a translation motor (Fig 3 – driving assembly DA1) and an axis-moving motor (Fig 3 – driving assembly DA2 and D3) drive the first reflector and the lens group to move to implement focusing or anti- shake (HU summarizes this in ¶0053 where he discloses the focusing as well as stabilization functionality).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HU et al. (U.S. Patent Publication Number 2018/0329276 A1) in view of Goldenberg et al. (U. S. Patent Publication Number 2018/0217475 A1).

Regarding Claim 3, HU discloses the lens actuating apparatus, but fails to clearly disclose wherein the lens actuating apparatus further comprises a plurality of position sensors, and wherein the position sensors one-to-one correspond to the axis-moving motor and the translation motor.
Instead in a similar endeavor, Goldberg discloses wherein the lens actuating apparatus further comprises a plurality of position sensors, and wherein the position sensors one-to-one correspond to the axis-moving motor and the translation mot (Goldenberg teaches the motor coils and magnets in Fig 3a-3c and is described in ¶0035 where he teaches that the motion of the prism actuation sub-assembly 303 can be measured in the X and Y directions by position sensors, for example Hall bar sensors 312a and 312b which are coupled to the magnetic field created by the magnets 304a and 304b).
HU and Goldberg are combinable because both are related to electronic devices using movement and rotation of the optical elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use position sensors as taught by Goldberg in the imaging module disclosed by HU. 
The suggestion/motivation for doing so would have been to measure the movement and direction of the actuation sub-assembly as disclosed by Goldberg in ¶0035.
Therefore, it would have been obvious to combine HU and Goldberg to obtain the invention as specified in claim 3.

Allowable Subject Matter
Claims 2, 6, 8-16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        April 9, 2022